FILED
                            NOT FOR PUBLICATION                             SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDWARD FINLEY,                                   No. 13-16717

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01782-JCM-
                                                 VCF
 v.

HOWARD SKOLNIK; et al.,                          MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Edward Finley, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing for failure to exhaust administrative remedies his 42

U.S.C. § 1983 action alleging discrimination and other claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Akhtar v. Mesa, 698

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1202, 1209 (9th Cir. 2012). We affirm in part, reverse in part, and remand.

      The district court properly concluded that Finley failed to exhaust his

retaliation, deliberate indifference, conspiracy, and due process claims, and his

equal protection claim regarding the policy requiring outside registration to receive

Kosher meals, because Finley either failed to file a timely grievance as to these

claims or the relevant grievances did not provide notice of these claims. See

Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (explaining that “proper

exhaustion” is mandatory and requires adherence to administrative procedural

rules); Akhtar, 698 F.3d at 1211 (a grievance must alert the prison to the nature of

the wrong for which redress is sought). Moreover, the district court did not abuse

its discretion in denying Finley’s motion for reconsideration of these claims

because Finley failed to establish any grounds warranting relief. See Sch. Dist. No.

1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(setting forth standard of review and grounds for relief from judgment under Rule

59(e)).

      The district court also concluded that Finley failed to exhaust his free

exercise and Religious Land Use and Institutionalized Persons Act claims relating

to the denial of Kosher meals and the failure to announce religious services, and

his equal protection claim regarding defendant Tate’s allegedly discriminatory


                                          2                                      13-16717
actions. However, Finley properly exhausted these claims. See Akhtar, 698 F.3d

at 1211; Harvey v. Jordan, 605 F.3d 681, 685 (9th Cir. 2010) (“An inmate has no

obligation to appeal from a grant of relief, or a partial grant that satisfies him, in

order to exhaust his administrative remedies.”). Therefore, we reverse and remand

for further proceedings on these claims only.

      We reject Finley’s contention that the district court failed to address his state

law claims and erred when it did not stay the action so that he could continue to

exhaust his state administrative remedies.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                             3                                     13-16717